DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

International Search Report
No “X” or “Y” references were cited in the International Search Report for International Application PCT/EP2017/071240, to which the instant application claims priority.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al (US 2007/0023056).

an aerosol-generation segment 51 including an aerosol-generating substrate 55 as a carrier for an aerosol-forming material, e.g.-glycerin (glycerine), a claimed aerosol-former ([0009],[0030]), therefore the aerosol-generating substrate comprises the aerosol-forming material;
a wrapper 58 circumscribing the aerosol-generating segment and shown in contact with the aerosol-generating substrate 55 comprising the aerosol-forming material ([0030]-[0031]) or, at least, contacting the aerosol-forming material with the wrapper 58 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention; 
a heat generating segment 35 upstream of the aerosol-generating segment [0030] comprising a combustible fuel element 40, preferably incorporating a carbonaceous material, the combustible fuel element circumscribed by an insulating material 42, which is coaxially encircled with wrapping material 45 [0026];
an overwrap material 64 secured to the outer surface of wrapping materials 45 and 58 [0035]; and 
in an embodiment, a heat conductive material extending from the vicinity of the heat source 40 into the region occupied by the aerosol-generating segment 51 [0031].
The wrapper 58 comprises in some embodiments a cast sheet of reconstituted tobacco material (tobacco-containing wrapper) and includes a relatively high level of aerosol-forming material [0094].  Cantrell et al teaches that cast sheets incorporating 
In an embodiment, the overwrap material 64 preferably comprises a laminated material having an outer surface of paper and an inner surface comprised of a metal foil, which is a heat-conducting element.  The outer wrapper circumscribes the outer surface of the aerosol-generating segment 51 and an adjacent region of the heat-generation segment [0035], therefore the heat-conducting element is around and indirectly in contact with at least a rear portion of the combustible heat source and at least a front portion of the wrapper 58.
Claim 18: Cantrell et al discloses that preferred fuel elements are absent of longitudinally extending air passageways [0078], thus are blind carbonaceous combustible fuel elements.
Claims 23 and 24: Glycerin is a polyhydric alcohol.
Claims 25 and 26: As discussed above, a metal foil heat-conducting element is disclosed.  Cantrell et al also discloses a metal or metal foil layer such as aluminum on an inner surface of wrapping material 58 as a heat conducting element [0032].  Absent convincing evidence of unexpected results, it would have been obvious to one of 
Claim 27: Cantrell et al discloses that a preferred aerosol-generating segment contains a substrate preferably incorporating tobacco or reconstituted tobacco material [0030].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cantrell et al, as used in the rejection of Claim 1, in view of Stolz et al (US 2014/0283860).
Cantrell et al depicts a barrier between the rear end face of the combustible heat source and the aerosol-generating substrate 55, but fails to disclose that the barrier is non-combustible and substantially air-impermeable.  However, Stolz et al discloses a smoking article comprising a combustible heat source and an aerosol-forming substrate including at least one aerosol-former downstream of the combustible heat source.  Stolz teaches that, during storage and smoking of such articles, aerosol-formers may migrate from the aerosol-forming substrates to the combustible heat sources, leading to decomposition of the aerosol-formers during smoking instead of aerosolization [0005].  To prevent or inhibit the migration problem, Stolz et al discloses a non-combustible, gas-resistant, substantially air-impermeable barrier coating is provided on substantially all of the rear face of the combustible heat source (Abs, [0007],[0009]).  
The art of Cantrell et al, Stolz et al and the instant invention is directed to smoking articles comprising a combustible heat source and an aerosol-forming substrate including at least one aerosol-former downstream of the combustible heat source.  It would have been obvious to one of ordinary skill in the art before the effective .

Allowable Subject Matter
Claims 19, 20 and 28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  (WO-2015/082652 A1) is the nearest prior art.  WO-2015/082652 discloses an aerosol-generating article including a rod formed of gathered and textured or crimped sheet of non-tobacco material as a sorbent substrate comprising an aerosol-former and circumscribed by a paper wrapper.  In some embodiments, the rod comprises susceptor elements for inductive heating that are included in the rod or printed onto a surface of the sheet of non-tobacco material.  The prior art fails to disclose or provide motivation to form an aerosol-generating article as claimed comprising a wrapper having an aerosol-former content as claimed and a heat-conducting element around and in contact with at least a portion of the wrapper, wherein the heat-conducting element is a susceptor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mironov et al (US 2015/0040924) discloses other aerosol-generating articles.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748